This cause, No. 51166 in the court of appeals, is before this court upon the allowance of a motion to certify the record. After careful review we find that the trial court abused its discretion in dismissing plaintiffs-appellants’ complaint with prejudice. The judgment of the court of appeals affirming the dismissal is reversed, and the cause is remanded to be reinstated upon the trial court’s docket for further proceedings.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.